Title: From James Madison to Henry Lee, 1 January 1792
From: Madison, James
To: Lee, Henry


My Dear SirPhiladelphia Jany. 1st 1792
I have received your’s of the 22d Dec, and am sincerely sorry that I cannot be as instrumental on the occasion stated in it as My respect for the wishes of the Mr. Marshall’s and particularly for your’s, by which they are seconded, would make me anxious to be. The truth is I am not on any footing of personal acquaintance with Mr. Hammond which would justify me in asking the favor of him in his private character—and I could not of course make such a request from his public character, without enabling him by explanations your letter does not contain, to decide for himself how far the nature and importance of Mr. Marshall’s business could claim a patronage of that sort.
You already know the fate of the apportionment Bill—the subject was revived in the Senate, but I understand has been suspended in order to give an opportunity to the house of Reps. to precede in a second Bill if it pleases. Nothing however has been done in it, and it is difficult to say when or in what form the business will be resumed. The subject most immediately on hand in the House of Reps. is the Post Office Bill, which has consumed much time and is still in an unfinished State. You see in the Newspapers historical sketches of its progress.
The Senate have of late been much occupied by the nominations of the President for foreign Courts—that is, Mr. Thomas Pinkney for London—Govr. Morris, for Paris, & Short for the Hague. A considerable diversity of opinion is said to prevail, and to be the cause of delay in coming to a decision.
The disturbances in Hispaniola continue without abatement, and tis certain that the contagion is reaching Jamaica.
The plan for retreiving our Western affairs is not yet before the Legislature.
I enclose the report of the Secy. of the Treasury on Manufactures. What think you of the commentary (pages 36 & 37) on the terms “general welfare”? The federal Govt. has been hitherto limited to the Specified powers, by the greatest Champions for Latitude in expounding those powers. If not only the means, but the objects are unlimited, the parchment had better be thrown into the fire at once.
I sent you by Mr. Brackenridge a number of surveys for our freind Baron Steuben, and have acquainted him with a state of the business as far as I could collect it. Whenever you can supply any further information I shall be ready to aid in forwarding it to him. With the sincerest affection Yrs always
Js Madison jr.
